Exhibit 10.1

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commision Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended. Confidential Portions marked:
[***]

EXECUTION COPY

 

 

AMENDMENT N°. 1 TO LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT
(“AMENDMENT N°. 1”) by and between WINDTREE THERAPEUTICS, INC. and LEE’S
PHARMACEUTICAL (HK) LTD.

 

Effective as of August 14, 2017, Windtree Therapeutics, Inc. (“Licensor”) and
Lee’s Pharmaceutical (HK) Ltd. (“Licensee”) hereby agree to amend the License,
Development and Commercialization Agreement between them dated as of June 12,
2017 (the “Agreement”) in consideration of Licensee lending to Licensor the
amount of Three Million, Nine Hundred Thousand Dollars ($3,900,000) in cash
(“Bridge Loan”), which loan shall be subject to and payable in accordance with
the terms of the Loan Agreement between the Parties dated of even date herewith.
Capitalized terms used herein not otherwise defined shall have the meanings
ascribed to them in the Agreement.

 

The Parties hereby agree to amend the Agreement as follows:

 

 

1.

Zhaoke Pharmaceutical (Hefei) Co. Ltd. an Affiliate of Licensee, is hereby made
a party to the Agreement for the purpose of manufacturing, distributing,
Commercializing and supporting Development activities for Aerosolized Products
and Non-Aerosolized Products, subject in each case, to the terms and conditions
of the Agreement.

 

 

2.

Section 2.3 is hereby deleted in its entirety and the country of Japan is hereby
added to the definition of “Licensed Territory.”

 

 

3.

The definition of “Licensed Territory” is deleted in its entirety and replaced
with the following:

 

“Licensed Territory” means PRC, Japan, Hong Kong, [***], Taiwan, [***], South
Korea, Thailand, and [***].”

 

 

4.

Section 7.3.(a) is hereby deleted in its entirety and replaced with the
following:


“(a) Regulatory/Commercial Milestones. In addition to the payment set forth in
Section 7.1, Licensee shall pay the following one-time non-refundable
regulatory/commercial milestone payments to Licensor, each within [***] after
the first achievement of each regulatory/commercial milestone event indicated
below:

 

Regulatory/Commercial Milestone Event

 

Milestone Payment, US$

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

5.

Notwithstanding anything in Section 7.4(a)(i) to the contrary, no royalty shall
be payable with respect to [***] of Net Sales [***].

 

1

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commision Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended. Confidential Portions marked:
[***] 

 

 

6.

Notwithstanding anything in Section 2.1(a) and subject to the requirements of
Section 15.5, as modified according to paragraph 7 of this AMENDMENT N°. 1,
Licensor hereby grants to Licensee the right to manufacture and assemble the
Device. Licensee’s right to manufacture the Device is not sublicensable other
than to its Affiliates in accordance with Section 2.1(c).

 

 

7.

Section 15.5 is hereby deleted in its entirely and replaced with the following:

 

“15.5.      Device Manufacturing & Technology Transfer.

Upon completion of a design verification procedure for the Device by or on
behalf of Licensor, the Parties will enter into good faith discussions and use
Commercially Reasonable Efforts to reach agreement on a Device manufacturing
plan and any amendments to this Agreement as may be necessary or appropriate to
provide for the rights granted to Licensee pursuant to paragraph 6 of AMENDMENT
N°. 1 to this Agreement. After completion of a design verification process for
the Device and agreement on a Device manufacturing plan and related amendments
to this Agreement, Licensor shall use Commercially Reasonable Efforts to provide
promptly to Licensee such technology transfer of the Device, as necessary for
Licensee to manufacture and assemble the Device in and for the Licensed
Territory with all related costs to be borne by Licensee. The Parties agree that
the above mentioned manufacturing plan shall be submitted to the JSC for its
review and approval, which approval shall not be unreasonably withheld or
delayed.

 

Except as amended herein through this AMENDMENT N°. 1, the remaining terms and
conditions of the Agreement shall remain in full force and effect. This
AMENDMENT N°. 1 to the Agreement confirms an agreement among Windtree
Therapeutics, Inc. and Lee’s Pharmaceutical (HK) Ltd. and Zhaoke Pharmaceutical
(Hefei) Co. Ltd. with respect to the subject matter hereof and is a material
part of the consideration stated in the Agreement and mutual promises made in
connection therewith. The Parties reserve the right to further amend the
Agreement to conform it to the changes made pursuant to this AMENDMENT N°. 1.
The Parties have executed this AMENDMENT N°. 1 to the Agreement as of the day
and date first set forth above.

 

Windtree Therapeutics, Inc. 

 

Lee’s Pharmaceutical (HK) Ltd.

         

By:

/s/ Craig E. Fraser   By:

/s/ Benjamin Li, Ph.D

Name:

Craig E. Fraser   Name:

Benjamin Li, Ph.D

Title:

Chief Executive Officer   Title:

Chief Executive Officer

                   

Zhaoke Pharmaceutical (Hefei) Co. Ltd.

                By: /s/ Benjamin Li, Ph.D       Name: Benjamin Li, Ph.D      
Title: Chief Executive Officer      

 

 

Page 2 of 2